UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
-V- : O4erl113 (DLC)

WILLIE BROWN, : ORDER

 

Defendant.

DENISE COTE, District Judge:

On June 1,1 Willie Brown moved again for reconsideration of
this Court’s Orders denying his prior motions for compassionate
release pursuant to 18 U.S.C. § 3582({c) (1) (A), in particular
reconsideration of this Court’s ruling on his May 17, 2021
motion for compassionate release. That motion was denied in an
Order of May 26 that reflected review of the medical records
associated with his May 2021 hospitalization. Brown’s motion
presents the same issues of fact and law involved in his prior
requests and reconsideration is therefore unwarranted.
Accordingly, it is hereby

ORDERED that the June 1 motion for reconsideration is

denied,

 

i The motion was received and docketed by this Chambers on June
9, 2021,

 
TT IS FURTHER ORDERED that the Clerk of Court shall mail
Brown a copy of this Order and note mailing on the docket.
50 ORDERED;

Dated: New York, New York
July 14, 2021

th. Li

DENISE COTE
United States District Judge

 
